E. Darwin Smith, J.
From the agreement given in evidence on the trial it appears that, previously to June 23d, 1855, the plaintiff and defendants were partners in business, engaged in manufacturing machines, at Corning, in this state. On that day they agreed to dissolve the partnership, the defendants to give up to the plaintiff certain notes held by'the firm against him, for $3000, and to give him a shingle machine, and also to manufacture and construct for him an engine and bill of machinery, which the plaintiff was to set up and run until, from one half the net earnings thereof to be received by the defendants, they were fully paid for such machinery, less the sum of $300, which was to be deducted from the price, according to the regular rates of work at the shop of the company. Ho time being fixed for the delivery of these notes, the true construction of the contract would require them to be delivered simultaneously with, or immediately upon, the execution of the contract, and they were doubtless so delivered. The contract was thereby, at that time, so far executed as that the partnership between the parties then became and was, ipso facto, dissolved. So far as related to the delivery of the engine and machinery the contract was necessarily. executory, for such machinery and engine were thereafter to be constructed. But the dissolution of the partnership was clearly not suspended till such machinery and engine were constructed and. delivered, and did not depend upon the fulfillment by the plaintiff of this part of the contract. It was the obvious intent of the parties that such partnership should be dissolved in fact immediately. The shingle machine was also to be delivered immediately, and its delivery could have been instantly required by the plaintiff; and such delivery was in no way connected with the delivery of the engine and maj *211chinery thereafter to he manufactured. It was error, therefore, I think, to allow the plaintiff to recover for the price of the shingle machine, the same never having been demanded and delivery refused.
But the more important inquiry relates to the engine and machinery which the defendants were thereafter to manufacture. The agreement to manufacture and deliver this property is, I think, to be construed and enforced like all other executory agreements, to sell and deliver property at a future time. The defendants were clearly bound to fulfill the contract on their part, unless they had some just and legal excuse for their non-performance; and this presents the chief point in controversy in the cause.
It appears that the defendants manufactured the engine and machinery in question, and on demand by the plaintiff refused to deliver it. In excuse for such non-performance, the defendants offered to prove, on the trial, that the plaintiff had purchased a lot of land at Lockhaven in Pennsylvania, on which he proposed to erect the machinery in question; for the purchase money for which, amounting to #1541, he had confessed judgments which had been duly docketed, so as to become liens upon said land. They also offered to show, that by the law of Pennsylvania the erection of this machinery upon the premises covered by said judgments, would make such machinery a part of the realty, as to all the world except as between landlord and tenant, so that the judgment would attach to the same as liens, and that a-sale of the land would pass the title to such machinery to the purchaser. And the defendant also offered to show that this would be the case, notwithstanding, by the terms of the contract, the defendants were to retain the title till the purchase money was fully paid. These offers were overruled by the court, and the defendants duly excepted.
I cannot see why this proof was not admissible, and think it ought to have been received. If the law of Pennsylvania were, as is assumed in the offer, and we are bound so to con*212sider.it in passing upon these exceptions, then it seems to me quite clear that the plaintiff had no right to require the delivery of such engine and machinery in manner and form as demanded. He proposed, in effect, to turn over this machinery to pay or secure a precedent debt to another creditor, and deprive the defendants of their property without payment of the purchase price, and contrary to the plain intent of the contract. Every contract is to be construed with reference to the law of the place where it'is made and where the contracting parties reside, unless it expressly has reference to the law of some other state or country. By the express terms of this contract, the defendants were to retain the title to the machinery until the purchase money therefor was paid. They clearly were not bound to relinquish their title to this property, or .to allow it to be sent out of the state, whereby they ■ would be deprived of their property, or of their lien upon it, by operation of law. They never contracted to do any such thing. The right of the defendants to refuse to deliver the engine and machinery under such circumstances, it seems to me, are as plainly equitable as the right of stoppage in transitu in case of the insolvency of the vendee, or the right of a vendor under all circumstances to refuse to deliver, and to reclaim property after delivery, when the vendee has made the purchase, or procured possession in contemplation of insolvency, or with the design to assign or transfer the property to other creditors. It is true, as is urged by the plaintiff’s counsel, the defendants were bound to perform their contract; but their duty was to perform it according to its trufi intetit and meaning. It was not the intent or meaning of this corn-tract that the defendants should deliver this machinery absolutely, or that they should in' any way relinquish their title to it until the purchase money was fully paid. To require them to deliver when such would be the consequence,' would be to require something not within the terms, provisions or intent of the contract—to require something clearly unjust and inequitable. To insist on performance with such an *213object and intent on the part of the plaintiff, was substantially to insist on the right to commit a palpable fraud upon the defendants. Where performance is required for such an object, or will be attended with such results, it has ceased to be a duty. The right to refuse performance in such a case is absolute. It is part of the right of self-defense, or of the right to protect one’s own property from unjust or fraudulent invasion or sacrifice, inherent in all men. But it is said by the counsel for the plaintiff, that if the rule of law in Pennsylvania be as claimed, there is no rule or comity which requires the courts of this state to respect that law, or allow it in any form to be acted on or enforced here. The fact that such is the law of that state, is a sufficient reason why we should not compel our own citizens—the rule of law on the subject being different in that state—to subject their property to the jurisdiction of such foreign law.- We have nothing else to do with the laws of Pennsylvania. We are not called upon to enforce them. We are simply called upon to protect our own citizens from fraud and injustice attempted to be perpetrated through the instrumentality of such laws. Ho court of equity would enforce this contract specifically, by compelling the defendants to deliver the machinery in question to be immediately sent by the plaintiff to the state of Pennsylvania, and subjected to the lien of the judgments in that state referred to. And if this be so, the same facts are, or ought to be, a sufficient excuse for non-performance at law. The defendants, as I hold, have not refused performance according to the true intent and meaning of the contract. They are not guilty of any breach of the contract. The proof shows that in fact they were ready and willing to deliver the machinery, provided their security should remain unimpaired. They were not bound to deliver upon any other terms or conditions. It is true that the jury have found that the defendants refused to deliver, but they could hardly do otherwise under the charge, for the defendants had confessedly refused to deliver the machinery to be sent out of the state. But if the question had *214been pnt to the jury, whether the refusal to deliver, &c. was without justifiable cause, they could not reasonably have found for the plaintiff, except upon the hypothesis that the defendants were bound to deliver, absolutely, whatever was done or proposed to he done by the plaintiff, with the property. This was the theory of the charge. I think it a mistaken one, and that there should be a new trial, with costs to abide the event.
T. R. Strong, J., concurred.